PER CURIAM.
This is an appeal from an order appointing a receiver “to take charge of New Braunfels Publishing Company, operating a newspaper business” in New Braunfels, Texas. The appointment was made on application of Roehette Reinarz, Administrator of the Estate of J. L. Baldus, deceased, appellee. Defendants, appellants herein, were William H. Ellman and wife, John Taylor, George Stein, Ray Mauer and the New Braunfels Publishing Company, Inc.
This cause was set for submission and oral argument for November 4, 1964, due notice of which was given. Appellants have filed no brief as they were required to do. Hamilton v. American National Ins. Co., 200 S.W. 259, San Antonio, Civ.App., no writ history, Rules 414-415, Texas Rules of Civil Procedure.
Notwithstanding the failure of appellants to file a brief, we permitted counsel for all parties to orally argue this case on submission, during which argument counsel for appellee confessed error in the order appealed from because of appellee’s failure to comply with the bond requirements of Rule 695-a, T.R.C.P.
We have also been advised that the Trial Court has, on motion of appellee, vacated the order, the subject of this appeal. It is our opinion that the effect of this order is to make this appeal moot.
It is, therefore, ordered that this cause be reversed and appellee’s suit be and the same is hereby dismissed.